DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 12/6/2021 is acknowledged. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Christopher B. Linder on 4/25/2022. The application has been amended as follows: Claim 39 is canceled and claim 21 is amended as follows:

21. 	(Currently Amended) An article of apparel comprising:
a textile having a first surface, the first surface of the textile is defined by a first polymeric material, and the first surface of the textile forms an externally-facing side of the textile; and
an optical element having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first polymeric material of the first surface of the textile, and the optical element imparts a structural color having at least one hue on a portion of the externally-facing side of the 
wherein the optical element is a multi-layer reflector or a multi-layer filter comprising at least two adjacent layers having different refractive indices, wherein at least one of the layers of the optical element has a thickness that is about one-fourth of the wavelength of the visible light to be reflected by the optical element to produce the structural color.
Allowable Subject Matter
Claims 21-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed article of apparel structure and materials. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789